Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priest US PAT 8354948.  
As for claim 1, Priest discloses a light fitting control module (23, Fig 2; see Fig 16, 17) able to be interposed between (i) an electrically powered track (1, fig 1) and (ii) a light fitting (3, Fig 17) that has at least one electrically energisable lamp (col 4, lines 24+) that are able to be releasably and directly coupled together in a predetermined mode of coupling (see Fig 17), the control module comprising a main body (fig 16) and a first coupler (see Fig 16, top side of front view) presented by said main body to releasably couple to the electrically powered track (connects to 1 in Fig 17) and a second coupler (bottom view, Fig 16) presented by said main body to releasably couple to a light fitting coupler of the light fitting (as shown in Fig 17), the main body comprising a position controllable gimbal defining at least one axis of rotation (see Fig 6 and axis of rotation) that allows the light fitting position to be controlled (a) by remote input (4, Fig 1; col 6 ln 50+) relative to the electrically powered track when the control module is 
As for claim 2, Priest further discloses the main body comprises a controller able to receive said remote input and to control the position of the gimbal (col 4, ln 64+).
As for claim 3, Priest further discloses wherein the light fitting control module comprising a main body 23 and a first coupler presented by said main body for releasably coupling to the electrically powered track (see coupler that attaches to track 1) and a second coupler presented by said main body to releasably couple to a light fitting coupler of the light fitting (coupler that attaches to lamp, bottom view fig 17), the main body comprises a controller able to receive remote input and to control at least one of the following:
a. switching on of the light fitting’s lamp or lamps individually and/or collectively (abstract), 
 b. switching off of the light fitting’s lamp or lamps individually and/or collectively, c. light spread control, d. light colour control, and e. light intensity (abstract).

As for claim 5, Priest further discloses wherein the control module is directly mechanically and electrically able to be coupled to the electrically powered track (see Figure 17; lights are electrically connected via the track, which goes through control module as well, col 4 ln 62+).
As for claim 6, Priest further discloses wherein the control module is directly mechanically and electrically able to be coupled with said light fitting (col 4 ln 10-67; see Fig 16, 17).
As for claim 7, Priest further discloses the control module is directly mechanically and electrically able to be coupled with said light fitting and can transmit electrical power between the supporting electrically powered track and the light fitting (col 4 ln 10-67; see Fig 16, 17).
As for claim 8, Priest further discloses wherein the at least one degree of freedom is of an alignment axis of the light fitting relative to the electrically powered track (see rotation shown in Fig 6, relative to track 1).
As for claim 9, Priest further discloses wherein where the main body 23 comprises a controller able to receive remote input and to control at least one of: a. switching on of the light fitting’s lamp or lamps individually and/or collectively (abstract), 
As for claim 10, Priest further discloses wherein in combination as an assembly, a control module as claimed in claim 1 (see above for limitations of claim 1), a remote controller for the module (4, fig 1), a said electrically powered track 1, and a said light fitting (see Fig 17).
As for claim 12, Priest teaches a method of improving the functionality of a light fitting of or for an electrically powered track from which it is or it might be supported and powered, the method comprising or including interposing a control module 23 of claim 1(see above for limitations of claim 1) between the track 1 and the light fitting (see light fitting Fig 17) in such a way that the light fitting can be powered from the track via the control module (via remote, see abstract), the control module being able to respond to a remote command to adjust at least one degree of freedom provisioned for or by the light fitting (see rotation in Fig 6) comprising of at least one of:
a. switching on of the light fitting’s lamp or lamps individually and/or collectively (abstract),
b. switching off of the light fitting’s lamp or lamps individually and/or collectively,
C. light spread control,
d. light colour control, and
e. light intensity (see abstract).


s 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Priest US PAT 8354948.   
As for claim 11, Priest discloses a light fitting control module 23 to:
(a) releasably interpose between an electrically powered track 1 for light fittings (see Fig 17) and a light fitting comprising at least one light fitting coupler (shown in Fig 17, Fig 16) mechanically and electrically capable of coupling selectively to each of (i) the electrically powered track and the control module (abstract, col 5 ln 58+), and
(b) control by remote command at least one degree of freedom of operation of the light fitting (Fig 6, col 5 ln 40+); wherein the control module in use is able to respond to said remote command to control at least one degree of freedom of movement to move the light fitting relative to the electrically powered track with a gimbal (col 4 ln 57+) and a servo motor of the control module track (col 4 ln 48-51; col 6 ln 50+), the control module comprising a main body 23 and a first coupler and a second coupler that are presented by said main body (top and bottom view of Fig 16; Fig 17 also shows couplers), wherein the control module: (i) itself is or is to be releasably engageable mechanically and electrically to the electrically powered track using the first coupler (see Fig 17, first coupler attaches to 1; col 5 ln 59+), or (ii)(a) itself is or is to be releasably engageable mechanically to the electrically powered track using the first coupler and (ii)(b) separately of any such type (ii)(a)mechanical engagement, itself, or the light fitting, is or is to be engageable electrically to the electrically powered track; and wherein (B) the control module: (i) itself is or is to be releasably engageable mechanically and electrically to the light fitting using the second coupler and the light fitting coupler wherein a format of connection of the first coupler to the electrical power 
As for claim 13, Priest teaches a method of improving the functionality of a light fitting of or for an electrically powered track from which it is or it might be supported and powered, the method comprising or including interposing a control module 23 of claim 11 (see above for limitations of claim 11) between the track 1 and the light fitting (see light fitting Fig 17) in such a way that the light fitting can be powered from the track via the control module (via remote, see abstract), the control module being able to respond to a remote command to adjust at least one degree of freedom provisioned for or by the light fitting (see rotation in Fig 6) comprising of at least one of:
a. switching on of the light fitting’s lamp or lamps individually and/or collectively (abstract),
b. switching off of the light fitting’s lamp or lamps individually and/or collectively,
C. light spread control,
d. light colour control, and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DEVLIN ‘010, DEVLIN ‘701, and KAWASHIMA ‘862 are all cited for teaching track lighting devices that can be adjusted or moved via remote control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875